Citation Nr: 0030976	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
ring finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977 and from May 1980 to March 1983. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a September 1995 statement, the veteran raised the issue 
of entitlement to service connection for varicose veins as 
secondary to service-connected right knee disability.  As 
this issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  


REMAND

The veteran contends that his left ring finger was severed 
while serving at the base fire department at the Charleston 
Air Force Base (AFB), that he was initially treated at the 
Charleston AFB medical facility, and that he was later 
transferred to the Charleston Naval Regional Medical Center 
for further treatment.  

A review of the service medical records reveals that the 
veteran was seen on November 26, 1974, for a laceration to 
the left ring finger.  The wound was cleaned and bandaged.  
The service medical records do not contain a separation 
examination from the veteran's first period of active 
service.  A February 1998 VA examination noted a tender 
tendon nodule on the fourth finger of the left hand.  

The Board notes that in May 1999 the veteran submitted an NA 
Form 13042, Request for Information Needed to Locate Medical 
Records, to the RO so that records could be obtained from the 
Charleston Naval Regional Medical Center; however, it does 
not appear that the RO has sought such records. 

The Board observes that on November 9, 2000, the President 
signed into law Public Law 106-475, superseding the decision 
of the United States Court of Appeals for Veterans Claims 
(Court)  in Morton v. West, 12 Vet.App. 477 (1999), which 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  This law eliminates the concept of a 
well-grounded claim, and redefines the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000).

With regard to compensation claims, the bill requires the 
Secretary to obtain existing service medical records and 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are maintained by the 
Government if the claimant provides sufficient information to 
locate them, and provide a medical examination or obtain a 
medical opinion when such an examination (or opinion) is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

In addition, the bill contains very specific notice 
requirements.  The bill requires VA to inform claimants when 
additional information is needed.  If VA is unable to obtain 
records identified by the claimant, VA is required to notify 
the claimant that the records were not obtained, describe the 
efforts made to obtain the records and describe the action to 
be taken by the Secretary.  Id. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board remands the matter to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and obtain 
copies of any additional service medical 
records of the veteran, including the 
report of any separation examination from 
the veteran's first period of active 
service.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for left ring finger 
injury since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  The request should include all 
medical records pertaining to the veteran 
from the Charleston Naval Regional 
Medical Center since November 1974.  If 
after making reasonable efforts, the RO 
is unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000).  A copy 
of the notice must be associated with the 
claims file. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of any left ring finger 
disability.  All indicated tests, studies 
and X-rays should be performed.  The 
examiner must provide an opinion as to 
whether any current disability is as 
least as likely as not to be related to 
the left ring finger injury in service.  
A complete rationale for any opinion 
expressed must be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


